       Case 1:17-cv-08528-PGG-JLC Document 78 Filed 07/02/19 Page 1 of 5



MATALON PLLC
450 Seventh Avenue, 33rd Floor
New York, New York 10123
Tel: (212) 244-9000
Email: nycourts@trial-lawyer.org
  Attorneys for Plaintiff


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
THOR 680 MADISON AVE LLC,                                      :
                                                               : Case No.: 1:17-cv-08528 (PGG) (JLC)
                                    Plaintiff,                 :
                   v.                                          :
                                                               :
QATAR LUXURY GROUP S.P.C., and                                 :
QATAR FOUNDATION FOR                                           :
EDUCATION, SCIENCE AND                                         :
COMMUNITY DEVELOPMENT,                                         :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x



                 AFFIRMATION OF SAM POLESE IN SUPPORT OF
            PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       SAM POLESE duly affirms as follows:

       1.      I am the Executive Vice President of Leasing of Thor Equities LLC (“Thor

Equities”) and have served in that capacity for 16 years. Thor Equities is a leader in the

development, leasing and management of commercial, residential, retail and mixed-use assets in

premier urban locations. The real property located at 680 Madison Avenue in New York City is

a part of Thor Equities’ real estate investment trust, and Thor Equities also manages the property.

My responsibilities as Executive Vice President of Leasing are to lease vacant space, negotiate

the business terms of leases, and offer guidance to Thor Equities’ acquisition team concerning
       Case 1:17-cv-08528-PGG-JLC Document 78 Filed 07/02/19 Page 2 of 5



rents in the marketplace. I make this affidavit in support of plaintiff’s motion for partial summary

judgment. I am familiar with the facts and circumstances stated below.

The Lease

       2.      On April 30, 2013, Tenant sent Thor a letter of intent to lease space in the

Building for a flagship QELA store (“Letter of Intent”). A copy of the Letter of Intent is

annexed to the Appendix to Plaintiff’s Local Civil Rule 56.1 Statement (“Appendix”) as Exhibit

A. Negotiations ensued, and eight months later, the parties entered into a lease dated December

31, 2013 (“Lease”). A copy of the Lease is annexed to the Appendix as Exhibit B. I negotiated

the business points that led to the Lease.

       3.      The term was 15 years with a renewal option. (Lease §§ 1.2, 1.6) The premises,

occupying a portion of the ground and second floors in the Building, were to be used for a first-

class luxury retail store under the trade name “QELA.” (Lease § 5.1) Fixed Rent was due in

monthly installments, initially $525,000 per month ($6.3 million annually), and escalating every

three years thereafter. (Lease § 2.1)

       4.      Upon delivery to Tenant, the premises were a “cold, dark shell,” meaning that it

had an unfinished interior and lacked heating, ventilation, and air conditioning (HVAC), and had

no lighting, plumbing, ceilings, elevators, or interior walls. The parties agreed that Tenant – at

its sole expense – would perform a complete build-out of the premises, referred to as “Tenant’s

Work.” Specifically, Tenant “covenant[ed] and agree[d] to (i) use diligent efforts to complete

Tenant's Work . . . as promptly as reasonably feasible and (ii) open for business to the public

fully fixtured, stocked and staffed in accordance with Madison Avenue Standards” by a date

certain. (Lease § 1.3(B), emphasis added) The Lease defined “Madison Avenue Standards” as

“the operation, maintenance and repair of the Premises (and the business therein) or the Building



                                                 2
       Case 1:17-cv-08528-PGG-JLC Document 78 Filed 07/02/19 Page 3 of 5



. . . in a manner commensurate with the standards applicable to first-class luxury mixed-use

properties consisting of residential and retail uses located on Madison Avenue between 59th

Street and 72nd Street in the Borough of Manhattan, New York, New York.” (Lease § 5.1)

       5.      Additionally, Landlord bargained for a provision that required Tenant to

continuously operate the store at the premises (Lease § 5.7) The continuous-operation clause was

important because non-operating space in a building of this nature is harmful, even if the

landlord collects rent from the tenant. A closed store diminishes foot traffic to the building,

making both the occupied and available spaces in the building less desirable, ultimately lowering

their market value. An empty store is also unsightly (especially when, as here, part of it was on

street level), and may damage landlord’s industry reputation, particularly if it continues for an

extended period.

The Guaranty

       6.      Defendant Qatar Luxury Group S.P.C. (“Guarantor”) guaranteed all of Tenant’s

obligations under the Lease. A copy of the Guaranty is annexed to the Appendix as Exhibit C.

However, upon satisfaction of certain specified conditions, the Guarantor’s liability could be cut

off as of the last to occur of the conditions. One of the conditions – the giving of at least two

years’ advance notice that Tenant would be surrendering possession – was not satisfied, and can

no longer be satisfied. Thus, Guarantor’s liability remains the same as the Tenant’s.

       7.       Specifically, Tenant was required to “provide[] Landlord with not less than two

(2) years’ prior written notice, in the manner provided in this Guaranty, of Tenant’s intention to

tender vacant possession of the Demised Premises to Landlord”. It was critical for Landlord to

have at least two years’ advance notice of the time it would be getting the space back. Landlord

bargained for two years’ lead time to market the space, locate a replacement tenant, negotiate



                                                  3
       Case 1:17-cv-08528-PGG-JLC Document 78 Filed 07/02/19 Page 4 of 5



and sign a lease, and have the new tenant transition smoothly into the space with a minimum of

down time. This is a time-consuming process that can easily take two years. Madison Avenue

rents are extremely expensive (the annual rent here exceeded $6 million), so leasing space in our

building is a major corporate decision for any prospective tenant, especially if (as was the case

with Tenant and Tom Ford) the tenant needs to build out the space for a flagship store.

Moreover, given the undertakings involved, negotiation of the lease can take a long time; the

Lease here took 8 months from start to finish, and the Tom Ford lease took a year. Landlord

bargained for two years’ advance notice so that the new tenant would be ready to start its own

work the day after possession was regained, thereby minimizing the period in which there is not

an operating store in the building, for the reasons I outlined above.

Tenant And Guarantor’s Notice Of Intent To
Tender Vacant Possession Of The Premises To Landlord

       8.    Just months into the Lease, on May 12, 2015, representatives of Tenant came to

New York and abruptly informed me that Tenant would not be opening the QELA store. A week

later, I received an email from a Tenant representative that “Qatar Luxury Group is restructuring

and as such we will not require the space at this time.” A copy of the May 19, 2015 email is

annexed to the Appendix as Exhibit I. Eventually, on July 8, 2015, Tenant and Guarantor sent

Landlord a notice that it intended to surrender possession in less than two years. (See Ex. J)

Moreover, the Notice of Intent stated that it was being delivered “retroactive to be effective as of

[May 19, 2015]” -- the date of Tenant’s prior email. Landlord rejected that notice on the ground

that it was “improper as it attempts to provide less than the required two years’ notice.” (See Ex.

K) Remarkably, on September 14, 2015 – while Tenant was still in possession – Tenant’s

counsel asserted that “all the conditions of ¶ 2 of the Guaranty have been satisfied, thereby fixing




                                                 4
Case 1:17-cv-08528-PGG-JLC Document 78 Filed 07/02/19 Page 5 of 5
